Exhibit 10.9

May 26, 2009

Ms. Meredith Hanrahan

1199 Beacon Street # 4

Brookline, MA 02446

 

Re: Separation Agreement and Release

Dear Meredith,

As you have been notified, your last date of employment with Salary.com, Inc.
(“Salary.com”) will be on Tuesday, May 26, 2009 (the “Separation Date”). While
we regret the need to take this action, we are pleased to be able to offer you
the severance pay and benefits described in this letter (the “Letter
Agreement”). As of the Separation Date, your salary, wages, commissions or
bonuses (if any), vacation accrual and all other benefits and compensation of
every kind or nature from Salary.com will cease except as required by federal or
state law, or otherwise set forth below. You acknowledge that from and after the
Separation Date, you shall have no authority to represent yourself as an
employee or agent of Salary.com, and you agree not to represent yourself in the
future as an employee or agent of Salary.com.

1. Vacation Pay. You will be paid for all accrued and unused vacation time
through the Separation Date. The vacation pay will be paid to you by check on
the Separation Date.

2. Consideration. In consideration of the promises agreed to by you in this
Letter Agreement (including your promises contained in the General Release of
Claims & Covenant Not to Sue section, below), Salary.com will (a) continue to
pay your current base salary, less all applicable federal, state or local tax
withholding, F.I.C.A., and any other applicable payroll deductions for a period
of 12 weeks (the “Salary Continuation Period”). Such payments shall be made in
installments corresponding to Salary.com’s regular pay periods and shall be
mailed to you at the address listed above; (b) provide you with medical and
dental benefits as described in the COBRA section below; (c) accelerate the
vesting on certain of your outstanding equity grants as set forth in Section 4



--------------------------------------------------------------------------------

below; and (d) provide you with certain outplacement services as set forth in
Section 5 below (collectively referred to as the “Severance Benefits”).
Salary.com’s obligation to pay you the Severance Benefits is subject to and
conditioned upon Salary.com’s receipt of this Letter Agreement signed by you,
the expiration of the seven (7) day revocation period contained in Section 6,
and your adherence to the terms of this Letter Agreement.

3. COBRA. Effective upon the Separation Date, you will have the opportunity to
continue the group medical and dental insurance coverage you currently receive
through the medical insurance plan offered by Salary.com to its employees, to
the extent that you are so entitled under the federal law known as the
Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. §§1161-1168 (COBRA).
If you are eligible under COBRA, a notice to you concerning COBRA rights and
obligations will be forwarded to you. If you elect to continue your coverage
pursuant to COBRA, Salary.com will continue to pay the employer’s portion of
your medical and dental insurance premiums during the Salary Continuation
Period, under the terms in effect on the Separation Date. If you would like to
remain eligible for COBRA coverage and choose to continue to receive such
coverage after the Salary Continuation Period, you will be responsible for
notifying the HR department and paying the full insurance premium.

4. Equity Grants. As of the Separation Date, Salary.com will accelerate the
vesting of your stock option grants such that any options which were due to vest
during the period from the Separation Date through May 26, 2010 will vest on the
Separation Date. You will be entitled to exercise only those stock options that
are vested as of the Separation Date, and only in accordance with the terms and
conditions thereof. In addition, Salary.com will accelerate the vesting of your
restricted stock awards such that any shares which were due to vest during the
period from the Separation Date through May 26, 2010. After the Separation Date,
you acknowledge and agree that you do not have now, and will not in the future
have, rights to vest in any other stock options or restricted stock award under
any stock incentive plan (of whatever name or kind) that you participated in or
were eligible to participate in during your employment with Salary.com.
Information regarding your vested equity grants and related exercise and sale
procedures will be provided to you.

5. General Release of Claims & Covenant Not to Sue. In consideration of the
Severance Benefits, you, for yourself and your heirs, legal representatives,
beneficiaries, assigns and successors in interest, hereby knowingly and
voluntarily release and forever discharge Salary.com, its successors, assigns,
parent corporations, affiliates, subsidiaries, and all of their respective past,
present or future shareholders, officers, directors, employees, agents,
attorneys and representatives, whether in their individual or official
capacities (“Company Released Parties”), from any and all actions or causes of
action, suits, debts, claims, complaints, contracts,



--------------------------------------------------------------------------------

controversies, agreements, promises, damages, claims for attorneys’ fees, costs,
interest, punitive damages or reinstatement, judgments and demands whatsoever,
in law or equity, you now have, may have or ever had, whether known or unknown,
suspected or unsuspected, from the beginning of the world to this date,
including, without limitation, any claims under the Age Discrimination in
Employment Act, 29 U.S.C. §621 et seq.; Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq.; the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. §1000 et seq.; the Americans with Disabilities Act,
42 U.S.C. §12101 et seq.; Massachusetts General Laws, Chapters 149, 151B, 214;
the Massachusetts Civil Rights Act; the Massachusetts Equal Rights Act; claims
for breach of contract or based on tort; and any other statutory, regulatory or
common law causes of action (“the Released Claims”). You hereby acknowledge and
understand that this is a General Release and by signing this Letter Agreement
you are giving up your rights to file any claim in any court and to seek and/or
receive any form of compensation arising from your employment or separation from
employment.

To the extent permitted by law, you specifically agree not to commence any legal
action in any state or federal court (an “Action”) against any of the Company
Released Parties arising out of or in connection with the Released Claims. To
the extent permitted by law, you expressly agree that if you commence such an
Action in violation of this Letter Agreement, you shall indemnify the Company
Released Parties for the full and complete costs of defending such an Action and
enforcing this Letter Agreement, including reasonable attorneys’ fees (whether
incurred in a third party action or in an action to enforce this Letter
Agreement), court costs, and other related expenses. This Letter Agreement does
not act as a waiver or release of any complaints or charges that you cannot by
law waive or release, and does not prohibit you from: (i) challenging, in a
court of law or other forum, the validity of this release under the federal Age
Discrimination in Employment Act (“ADEA”), (ii) filing a charge or complaint
with the Equal Employment Opportunity Commission (“EEOC”), the Massachusetts
Commission Against Discrimination (“MCAD”), or any other state or federal
agency, or (iii) participating in any investigation or proceeding conducted by
the EEOC, MCAD or any other federal, state or local governmental agency.

6. Acknowledgments/ADEA Disclosures. You acknowledge and agree that you
understand the meaning of this Letter Agreement and that you freely and
voluntarily enter into it and the General Release contained herein. You agree
that no fact, evidence, event, or transaction, whether known or unknown, shall
affect in any manner the final and unconditional nature of the agreements and
releases set forth herein.

You acknowledge that you have been advised:

(i) that you have twenty-one (21) days to consider this General Release;



--------------------------------------------------------------------------------

(ii) to consult with an attorney prior to executing it;

(iii) this release does not release any claims that arise after the execution of
this release; and

(iv) for a period of seven (7) days after executing this General Release, you
may revoke this General Release by providing written notice of such revocation
to Nicholas Camelio, Vice President of Human Resources at the address of
Salary.com set forth above and this General Release shall not become effective
or enforceable until such seven-day period has expired.

In the event that you execute this Letter Agreement and General Release prior to
the expiration of the twenty one (21) day period during which you may consider
it, you represent and acknowledge that you have done so voluntarily and of your
own free will without any coercion or compulsion of any nature by Salary.com or
anyone associated with Salary.com.

7. Non-disparagement/Non-defamation. You agree that you will not make any
disparaging, negative or adverse remarks whatsoever, whether in public or
private, concerning Salary.com, including its employees, members of its board of
directors, business, products/services, and customers. You further agree not to
provide any non-public information with respect to Salary.com to any third party
for any reason.

8. Cooperation. After the Separation Date you will make yourself available to
Salary.com, either by telephone, or if Salary.com believes necessary, in person
upon reasonable notice, to assist Salary.com in connection with any matter
relating to services performed by you on behalf of Salary.com prior to the
Separation Date. You further agree that you will cooperate fully with Salary.com
in the defense or prosecution of any claims or actions now in existence, or
which may be brought or threatened in the future, against or on behalf of
Salary.com, its subsidiaries, directors, shareholders, officers, or employees,
including without limitation, the claim set forth on Exhibit A which is
incorporated hereto by reference. During the one year period following the
Separation Date, your assistance shall be provided to Salary.com without the
requirement for Salary.com to provide you any additional consideration. Your
assistance and cooperation shall include, without limitation, your being
available to meet with Salary.com to prepare for any audit, review or proceeding
(including depositions, interrogatories or other discovery-related activities),
to provide affidavits, to assist with any audit, inspection, proceeding or other
review or inquiry, and to act as a witness in connection with any litigation or
other legal proceeding affecting Salary.com.



--------------------------------------------------------------------------------

You further agree that should you be contacted (directly or indirectly) by any
individual or any person representing an individual or entity that is or may be
legally or competitively adverse to Salary.com in connection with any claims or
legal proceedings, you will promptly notify the Assistant General Counsel and/or
Vice President of HR of the Company of that fact in writing, but in no event
later than 48 hours or immediately if you already have been so contacted. Such
notification shall include a reasonable description of the content of the
communication with the legally or competitively adverse individual or entity.

Due to your former status as a Section 16 Officer of Salary.com, your
cooperation further includes your timely reporting of any acquisitions or
dispositions of Salary.com securities (including transactions such as gifts)
during the one year period following the Separation Date, and providing timely
responses to other reasonable requests, such as accurately completing
Directors & Officers Questionnaires, needed to ensure both your and Salary.com’s
compliance with SEC reporting requirements.

9. Return of Property. All documents, records, materials, software, equipment,
and other physical property, and all copies of any of the foregoing that have
come into your possession or been produced by you in connection with your
employment have been and remain the sole property of Salary.com. You confirm
that you have returned to Salary.com all such items and no salary continuation
payments will be paid to you until all such items are returned. You further
confirm that you have returned or deleted any such items or copies thereof that
may be stored on your home computer, cellular telephone or any other device or
medium. You agree to comply with all Salary.com security policies regarding the
return and/or destruction of all Salary.com items.

10. Confidentiality of Salary.com Information. You reaffirm the existence and
validity of, and acknowledge that you are bound by the terms of the Employee
Noncompetition, Nondisclosure and Developments Agreement between you and
Salary.com which, among other things, requires you to maintain the
confidentiality of Salary.com information and not to compete with Salary.com for
a specified period of time. You further agree that you shall abide by any and
all common-law and statutory obligations relating to protection and
non-disclosure of Salary.com trade secrets and confidential and proprietary
documents and information.

11. Confidentiality of Letter Agreement. Except as set forth in this Section 11,
you agree to keep the existence, terms, and amount of this Letter Agreement
completely confidential. You agree not to disclose the existence, terms, or
amount of this Letter Agreement to any business or individual other than
immediate family members, legal counsel, and/or a financial advisor, provided
that any such individual to whom disclosure is made agrees to be bound by the
confidentiality obligations in this Section



--------------------------------------------------------------------------------

11. You may disclose the existence, terms, and amount of this Letter Agreement
to the extent required by lawful summons, subpoena, or other legal process or
otherwise by law, or to the extent necessary to enforce your rights under this
Letter Agreement, provided that, if you anticipate making such disclosure, you
shall give at least five (5) days prior advance written notice to Salary.com’s
General Counsel. Nothing in this section shall prevent you from cooperating with
or participating in any proceeding before the EEOC, the MCAD or any other
federal, state or local governmental agency.

12. Settlement of Obligations. You must settle any outstanding personal
obligations that you may have with Salary.com and ensure that all pending
expense reports are reconciled no later than two weeks from your Separation
Date. To the extent allowed by law, you agree that any outstanding obligations
and unreconciled expenses remaining after the date that is two weeks from your
Separation Date will be deducted from any payments owed to you by Salary.com.

13. Unemployment Compensation. You agree that Salary.com has provided you with
information regarding how to apply for unemployment benefits. Salary.com makes
no representation regarding whether you are entitled to such benefits.

14. Settlement of Amounts Due. You agree that the payments and benefits
mentioned in this Letter Agreement (along with payments/benefits previously
provided to you by Salary.com) are the only payments and benefits you will
receive in connection with your employment and its termination, and that they
completely satisfy all liabilities of Salary.com to you arising prior to the
date of this Letter Agreement, and you agree that you are not owed any amounts
for salary, wages, commissions, bonuses, or vacation pay.

15. Complete Binding Agreement; Construction; Governing Law; Modification. This
Letter Agreement, including the Employee Noncompetition, Nondisclosure and
Developments Agreement referenced above, is intended by the parties as a final
written expression of their agreement. All previous agreements or promises
between Salary.com and you, with the exception of the Employee Noncompetition,
Nondisclosure and Developments Agreement (which will remain in effect), are
superseded and void. This Letter Agreement shall be binding upon and inure to
the benefit of all the parties hereto and their respective heirs, successors and
assigns. In the event of any dispute, this Letter Agreement will be construed as
a whole, will be interpreted in accordance with its fair meaning, and will not
be construed strictly for or against either you or Salary.com. This Letter
Agreement will be governed by Massachusetts law, without giving effect to the
principles of conflict of law. This Letter Agreement may be modified only by a
written agreement signed by you and an authorized representative of Salary.com.



--------------------------------------------------------------------------------

16. Severability. You and Salary.com hereby agree that each provision herein
shall be treated as a separate and independent clause, and the unenforceability
of any one clause shall in no way impair the enforceability of the other clauses
herein. If any term or provision of this Letter Agreement shall, to any extent,
be found invalid or unenforceable by a court or governmental agency of competent
jurisdiction, the remainder of this Letter Agreement shall not be affected, and
shall be valid and enforceable to the fullest extent permitted by law.

[intentionally left blank]



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Letter Agreement by signing
and dating the last page of the enclosed copy of this Letter Agreement, and
return it to me not later than the close of business on June 23, 2009, which you
acknowledge to be more than twenty-one (21) days from the date of your receipt
of this Letter Agreement. If this agreement is not returned by such date, it
shall expire.

 

SALARY.COM, INC.    

/s/ Nicholas Camelio

   

6/4/09

By:   Nicholas Camelio     Date       Vice President of Human Resources    
EMPLOYEE    

/s/ Meredith Hanrahan

   

6/4/09

Meredith Hanrahan     Date    